Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 29th, 2021 has been entered.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Joshua Pritchett on April 12th, 2021. 
The application has been amended as follows:
In the claims: 
33. (Currently Amended) A camera lens assembly comprising, sequentially along an optical axis from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens and a seventh lens, wherein the first lens has a positive refractive power; at least one of the second lens, the third lens, or the fourth lens has a positive refractive power or a negative refractive power; the fifth lens has a positive refractive power, and an image-side surface of the fifth lens is a convex surface; the sixth lens has a negative refractive power; the seventh lens has a negative refractive power, and an object-side surface of the wherein a distance TTL from an object-side surface of the first lens to an image plane of the camera lens assembly on the optical axis and half of a diagonal length ImgH of an effective pixel area of an electronic photosensitive element of the camera lens assembly satisfy: TTL/ImgH<1.5. 
37. (Canceled). 

Allowable Subject Matter
Claims 1, 5, 7, 8, 10, 17-20, 23, 26, 33-35, 40, and 42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious
A camera lens assembly comprising, sequentially along an optical axis … 
“wherein an object-side surface of the third lens is a convex surface, and an image-side surface of the third lens is a concave surface”. 
Regarding claim 17, the prior art of record neither anticipates nor renders obvious
A camera lens assembly comprising, sequentially along an optical axis … 
“wherein a center thickness CT5 of the fifth lens on the optical axis and a center thickness CT7 of the seventh lens on the optical axis satisfy: 2.2<CT5/CT7<3”. 
Regarding claim 33, the prior art of record neither anticipates nor renders obvious
A camera lens assembly comprising, sequentially along an optical axis …
“wherein a distance TTL from an object-side surface of the first lens to an image plane of the camera lens assembly on the optical axis and half of a diagonal length ImgH of an effective pixel area of an electronic photosensitive element of the camera lens assembly satisfy: TTL/ImgH<1.5”.
The other claims are allowed for their claim dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.Y.L./Examiner, Art Unit 2872      

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872